Citation Nr: 1037745	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for neurological 
disability, claimed as due to poliomyelitis.

2. Entitlement to service connection for neurological disability, 
claimed as due to poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk 


INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

In July 2010, the Veteran's representative submitted a waiver of 
initial RO consideration of the additional evidence submitted to 
the Board since the June 2006 rating decision.

The decision below reopens the claim for a poliomyelitis related 
neurological ability.  The reopened claim is addressed in the 
REMAND portion of the decision below, and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence associated with the claims file subsequent to the 
June 1978 decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for poliomyelitis 
related disability and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final June 1978 determination wherein 
the RO denied to reopen the Veteran's claim of entitlement to 
service connection for a poliomyelitis related disability, is new 
and material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & West 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

In light of the favorable disposition, a discussion as to whether 
VA's duties to notify and assist the appellant have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and deciding the appeal 
at this time is not prejudicial to the Veteran.

New and Material Evidence

The Veteran seeks service connection for a poliomyelitis related 
disability.  The RO originally denied the Veteran's claim of 
entitlement to service connection for poliomyelitis in a decision 
dated June 1978.  The Veteran did not appeal the decision and as 
such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence obtained after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could be 
"some new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. West, 
155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim on 
the basis of all of the evidence of record.

The Veteran's claim was initially denied in an August 1974 rating 
decision after the RO determined that the Veteran's poliomyelitis 
preexisted service.  The Veteran did not file a timely appeal of 
that decision, and it became final.  Subsequently, the record 
shows that the Veteran made multiple attempts to reopen his 
claim. 

At the time of the June 1978 decision that denied reopening the 
service connection claim for poliomyelitis, the evidence of 
record consisted of a Medical Board Report, VA examination, and a 
statement by the Veteran.  Subsequently, personal statements by 
the Veteran; a letter from the Veteran's mother and friends; and 
a letter from a private doctor have been associated with the 
claims file.  The statements are to the effect that he did not 
have poliomyelitis prior to service.  

The claim was denied in June 1978 as there was no evidence of an 
etiology; the examiner stated that the Veteran's condition 
existed prior to service and was not aggravated by service.  The 
evidence submitted subsequent to the June 1978 decision is new, 
in that it was not previously of record and is also material.  

Presumed credible, the additional evidence received since the 
June 1978 decision suggests that the Veteran's condition did not 
exist before he entered into service, claiming it initiated in-
service.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding 
that "the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied").

Therefore, the evidence submitted since the final June 1978 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection poliomyelitis is reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for poliomyelitis, is reopened. To this extent 
and to this extent only, the appeal is granted.


REMAND

The claim for service connection for poliomyelitis was reopened 
above.  A review of the record discloses that further development 
is necessary prior to the adjudication of the Veteran's claim for 
service connection for a poliomyelitis related disability.

The Veteran applied to reopen his claim of service connection for 
a poliomyelitis related disability in October 2005.  The Veteran 
contends that his poliomyelitis related disability began during 
his military service.  The Veteran states that at the time of 
entering active duty with the Marine Corp, his leg was normal.  
He completed training at both Parris Island and Camp Lejeune, NC 
without any problems with his right leg.  The Veteran contends 
that when he was assigned to Camp Pendleton, California, he 
noticed his right leg was weakening and it was apparent his 
muscle was getting smaller.  He was sent to the hospital and 
informed he had poliomyelitis.  The Veteran reported that this 
was the first time he learned he had poliomyelitis.  The Veteran 
also reported that he did not previously have any injuries or 
weakness to his leg prior to entering service.  Furthermore, the 
Veteran's mother and friend who served alongside him wrote a 
letter claiming that the Veteran had no medical problems prior to 
entering service.  

In this case, the Veteran had symptoms and a diagnosis during 
service.  After seven months of active duty, the Veteran was 
hospitalized because of weakness and atrophy in the Veteran's 
right leg.  The Medical Board Report states that there was 
wasting in the entire right leg, with the right leg being 2 
inches shorter than the left.  He also had decreased strength in 
his muscles of the right leg and foot.  After an exam, the doctor 
diagnosed the Veteran with an early onset of polio involving the 
lumbar and sacral regions on the right side of the spinal cord.  
The doctor determined that the condition existed prior to service 
and was not aggravated during active duty.  However, the doctor 
did not state the reasoning for his findings.  Additionally, on 
the Veteran's entrance exam there were no reports of any muscle 
atrophy or weakness in the Veteran's right leg.  The Veteran 
also stated that he believed himself to be healthful, with no 
complaints.  

The Veteran was first afforded a VA examination in July 1974.  
The examiner diagnosed the Veteran with poliomyelitis of the 
right lower extremity with atrophy of muscles and weakness of 
right leg.  However, the examiner did not state an etiology of 
the Veteran's poliomyelitis or an opinion as to whether the 
Veteran had it before service or contracted it while in-service.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  VA's duty to assist includes 
providing a medical examination when it is necessary to make a 
decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

While the Veteran was afforded another VA examination in January 
2008 that included an etiological opinion, this opinion was 
incomplete.  38 C.F.R. § 4.20 (2009).  The VA examiner stated 
that the available evidence fails to determine whether the right 
leg condition predates service or developed after enlistment.  
Additionally, he stated that there is no evidence in the record 
that documents an acute polio febrile prodrome.  The examiner 
concluded that it is not possible to say whether the Veteran even 
had polio either prior to military service or during active duty 
without resort to mere speculation; there is not enough evidence 
to support either way.  This is not an adequate examination 
because the examiner did not give a clear opinion as to whether 
it is at least as likely as not that the Veteran's poliomyelitis 
had its onset during active service or is related to any in-
service disease, event, or injury.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided); Robinson v. Shinseki, 557 
F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 (1994).  

The Veteran also submitted a March 2010 private medical opinion 
indicating that he has current neurological symptoms that are 
related to the poliomyelitis for which he was treated for in-
service.  The Board recognizes that the private physician's 
opinion suggests a nexus between the Veteran's current symptoms 
and his period of active service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, while that private physician noted that 
he had reviewed the Veteran's medical records, his opinion was 
not based on an examination of the Veteran, which weighs against 
its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Moreover, the private physician's impressions of the Veteran's 
current symptoms are ambivalent as to an exact diagnosis.  
Accordingly, the Board finds that that private physician's 
opinion, standing alone, is too speculative to warrant a grant of 
service connection. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Without further clarification, the Board is without medical 
expertise to determine if any poliomyelitis related disability is 
related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  As it remains unclear to the Board what 
disability or disabilities the Veteran currently has, and the 
etiology of any such disability with respect to his service, a 
new VA examination and opinion is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).Additionally, the Board notes 
that, to ensure a thorough examination and evaluation, the 
Veteran's condition must be viewed in relation to their history.  
38 C.F.R. § 4.1 (2009).  Therefore, on remand, the Veteran should 
be afforded a VA examination that includes a review of the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1)	 The RO should schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of any current 
neurological disability related to 
poliomyelitis.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is to consider the Veteran's 
entrance exam, the Medical Board Report, VA 
and private medical examinations and 
reports, family and friends statements, and 
any other relevant information. 
 
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any poliomyelitis related 
disorder had its onset during active service 
or is related to any in-service disease, 
event, or injury.  The examiner should 
address whether the disorder existed prior 
to service, and if so, whether the disorder 
was permanently aggravated by service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

2)	 Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, 
considering all applicable laws and 
regulations.  If the claim is denied, the 
AMC should provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


